Mr. Justice Clayton
delivered the opinion of the court.
A motion was made in the circuit court of Yazoo, to set aside a levy in this case upon an equity of redemption in slaves, and to supersede the execution, because the bank was at the time under a quo warranto and injunction, under the law of 1843. The court granted both motions.
It is settled, that an equity of redemption in personalty, is not the subject of execution sale; it was right, therefore, to set aside the levy. Thornhill v. Gilmer, 4 S. & M. 153.
But for the violation of the injunction, even if there were a valid injunction, the remedy was not by supersedeas. An attachment against the party, or the attorney, was the proper corrective. The question as to the validity of the injunction, would thus have been directly presented. For this reason, the judgment is reversed, and the supersedeas discharged.
Judgment reversed.